Citation Nr: 1414495	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a left index finger laceration.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis and degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1999 to August 2003 and July 2004 to April 2005.

In June 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The issues of entitlement to an increased rating for PTSD and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left index finger disability is manifested by complaints of pain and findings of no deep or unstable and painful scar, no gap of at least one inch between the fingertips and the palm, extension is not limited by more than 30 degrees, and no paralysis of the median nerve.



CONCLUSION OF LAW

An initial 10 percent rating, but no more, for residuals of a left index finger laceration is granted.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5229, 7801-7805, and 8515 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 C.F.R. § 4.59, it is the intent to recognize painful motion with joint or periarticular pathology as productive of disability.  Therefore, actually painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimum compensable rating for that joint.  

In this case, the Veteran has consistently reported experiencing pain in his left index finger.  As a lay person, he is competent to report what comes to him through his senses.  As such, based on his consistent and competent reports of pain in his left finger, the minimum 10 percent rating is warranted.  

Next, the Board will address whether a rating in excess of 10 percent is warranted.  
The Veteran's disability is currently rated under DC 7805 for scarring.  In order to receive a higher, 20 percent rating based the evidence must establish:

* the scar is deep and covers an area of at least 12 sq. in. (77 sq. cm.), or 
* the scar is both unstable and painful.  

In a December 2009 VA examination, the examiner found that the Veteran's scar was superficial, not deep, nontender to palpation, and had no skin breakdown.  The scar measured 2 cm by 1mm.  Therefore, the left index finger scar does not meet the criteria for a higher 20 percent rating.

The Veteran has also asserted that he experienced limited mobility in his left index finger.  For example, at his June 2012 hearing, he demonstrated that although he could fully extend this finger, he was limited from fully bending the finger at the top joint.  In order to receive a compensable rating based on limitation of motion the evidence must establish:

* range of motion of the index finger is limited to a gap of 1 in. (2.4 cm.) or more between the fingertip and the proximal transverse crease of the palm, or 
* extension of the index finger is limited by more than 30 degrees.

However, during his December 2009 VA examination, the examiner specifically opined there was no limitation of motion caused by the Veteran's scar.  Therefore, the evidence does not establish he experienced compensable limitation of motion in his left index finger at any point during the period on appeal.

Further, the Veteran has also asserted that he experienced loss of sensation or feeling in the area around his scar.  In order to receive a compensable rating based on nerve impairment, the evidence must establish mild paralysis of the median nerve.  However, the Veteran does not suggest, and the evidence does not establish, he experienced any paralysis of the median nerve.  At both his December 2009 VA examination and his June 2012 Board hearing, the Veteran demonstrated he could move his left index finger and make most of a fist, although he could not fully bend his finger from the top most joint.  

Moreover, the VA examiner specifically noted the Veteran did not experience any functional impairment from his scar.  Accordingly, the evidence does not establish the Veteran experienced compensable median nerve paralysis at any point during the period on appeal.  Based on all the foregoing, a 10 percent rating, but no more, is warranted.

Next, the Board has attributed all the Veteran's symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria are adequate to address his disability.  The very symptoms that the Veteran describes, including complaints of limited and painful motion, as well as loss of feeling, were all specifically contemplated in the assigned schedular rating, as discussed above.  Moreover, the Veteran's credible complaints of pain serve as the basis for his 10 percent rating.  As such, the schedular rating criteria adequately describe his disability picture, and referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised; however, the claims file reflects that the Veteran was employed full-time in law enforcement throughout the period on appeal.  Thus, the Board finds that Rice is inapplicable as the evidence does not show unemployability.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, service treatment records were obtained, as were post-service VA treatment records.  The Veteran did not indicate he received any private treatment for his left finger disability.  He also provided testimony at a hearing before the Board in June 2012 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As discussed, the Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this appeal that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this appeal.


ORDER

A 10 percent rating, but no more, for residuals of a left index finger laceration is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

During his hearing, the Veteran testified he received private treatment for his low back disability.  He also indicated he received treatment from the local Vet Center and from a new, private psychiatrist regarding his PTSD.  However, no attempt has been made to obtain these additional records.  These records are probative and should be obtained upon remand.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available VA treatment records at East Orange and Bronx Medical Centers, as well as the New York Harbor Healthcare System since November 2011.

2.  Obtain any available records from the Secaucus Vet Center and associate them with the claims file.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

3.  After obtaining the proper authorization from the Veteran, obtain any private treatment records from Dr. Sahloul regarding the Veteran's low back disability and from his current private psychiatrist regarding his PTSD.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

4.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


